DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-30 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the acceleration of gravity and depth of the coolant, as the static pressure of a fluid depends on the fluid density, acceleration of gravity, and depth of the fluid, of which only the fluid density is inherent to the coolant itself.  Maintaining a specific static pressure range therefore depends on the location of the space vehicle (which changes the acceleration of gravity) and the depth of the fluid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 14, 17 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Application Number 2009/0219693 by Dittmer.

Regarding claim 1, Cho discloses a space vehicle (spacecraft 22), comprising:
One or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Cho does not disclose the coolant being in a single liquid phase through the coolant passageway, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Dittmer.  Dittmer discloses a cooling mechanism 20 comprising a single phase liquid through liquid conduit 22 and a pump 26 for circulating the cooling solution.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Dittmer in order to use known types of coolants and to help circulate the coolant through the loop.

Regarding claim 2 (dependent on claim 1), Dittmer further teaches the coolant comprising a hydrocarbon.  Paragraph 22 discloses “The alcohol can have the formula R-OH, wherein R can be a hydrocarbon having the formula CnH2n+1”.

Regarding claims 4 (dependent on claim 1), 14 (dependent on claim 11), Cho discloses the space vehicle comprising a satellite.  Paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”.  

Regarding claim 11, Cho discloses a space vehicle (spacecraft 22), comprising:
One or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose the coolant being a hydrocarbon coolant and being in a single liquid phase through the coolant passageway, one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Dittmer.  Dittmer discloses a cooling mechanism 20 comprising a single phase liquid through liquid conduit 22 and a pump 26 for circulating the cooling solution, and paragraph 22 discloses “The alcohol can have the formula R-OH, wherein R can be a hydrocarbon having the formula CnH2n+1”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Dittmer in order to use known types of coolants and to help circulate the coolant through the loop.

Regarding claim 17 (dependent on claim 11), Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Application Number 2009/0219693 by Dittmer, in further view of WO 2014/279044 by Micka.

Regarding claim 3 (dependent on claim 2), Cho does not disclose the coolant comprising one or more C10-C13 isoalkanes, and wherein the coolant is configured to be in a liquid phase between - 80 degrees Celsius and 150 degrees Celsius at pressures at least between 4 and 100 pound per square inch.  However, this limitation is taught by Micka.  Micka discloses a heat transfer system, and paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane”.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Micka to use known types of coolants.  

Regarding claim 12 (dependent on claim 11), Micka further teaches the hydrocarbon coolant comprising one or more C8-C15 isoalkanes.  Paragraph 82 discloses “The second flowable heat-transfer medium can include, for example…a C10-13 isoalkane”.  

Claims 5-8, 15, and 18-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Application Number 2009/0219693 by Dittmer, in further view of US Patent Number 4,865,123 to Kawashima.

Regarding claims 5 (dependent on claim 4) and 15 (dependent on claim 14), Cho discloses the satellite providing a platform to which a payload comprising the heat-producing components is coupled (paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”), and wherein the coolant passageway comprises a platform portion (heat exchanger 28) and a payload portion (heat pipes 52A-52D, 58A-58D). 
Cho does not disclose the platform portion and the payload portion coupled together by quick disconnect fittings.  However, this limitation is taught by Kawashima.  Kawashima discloses a cooling module 11 which couplings 8 and 13 that comprise quick disconnect fittings, as shown in Figures 2 and 3.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Kawashima in order to make the payload easy to disconnect for maintenance or replacement.  

Regarding claims 6 (dependent on claim 1), 18 (dependent on claim 11), Kawashima further teaches one or more pumps comprising a first pump and a second pump arranged in parallel along parallel coolant passageway segments (see pumps 3 in Figure 1).  

Regarding claims 7 (dependent on claim 6), 19 (dependent on claim 18)¸ Kawashima further teaches a first check valve downstream of the first pump and upstream of a junction at which the parallel coolant passageway segments meet, and a second check valve downstream of the second pump and upstream of the junction (see check valves 4 in Figure 1).

Regarding claims 8 (dependent on claim 6), 20 (dependent on claim 18), Kawashima discloses a first filter located upstream of the first pump (filter 29). 
Kawashima does not disclose a second filter located upstream of the second pump.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional filters in order to better filter out contaminants, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filters upstream of the pump in order to prevent contaminants from entering the pump, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 9 and 13 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Application Number 2009/0219693 by Dittmer, in further view of US Patent Number 3,180,270 to Arnts.

Regarding claims 9 (dependent on claim 1), 13 (dependent on claim 11), Cho and Dittmer do not disclose each pump of the one or more pumps comprises one or more bearings, and wherein the coolant is a lubricant for the one or more bearings.  However, this limitation is taught by Arnts.  Column 1, lines 42-57 disclose a pump having bearings and lubricant taken from a reservoir that both lubricates and cools the bearing means.  It would be obvious to a person having ordinary skill in the art to modify Cho and Dittmer using the teachings from Arnts in order to both cool and maintain the pumps.  

Claims 10, 16, 26-30 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Application Number 2009/0219693 by Dittmer, in further view of US Patent Application Number 20190168458 by Aramendia.

Regarding claims 10 (dependent on claim 1), 16 (dependent on claim 11), Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Regarding claim 26, Cho discloses a space vehicle (spacecraft 22), comprising:
A payload comprising one or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A closed loop cooling system configured to remove heat generated by the one or more heat-producing components (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
One or more heat exchange components located along the coolant passageway (28, 30, 32).
Cho does not one or more pumps configured to move the coolant through the coolant passageway.  However, these limitations are taught by Dittmer.  Dittmer discloses a cooling mechanism 20 comprising a pump 26 for circulating the cooling solution.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Dittmer in order to help circulate the coolant through the loop.
Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Regarding claim 27 (dependent on claim 26), Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 28 (dependent on claim 26), 29 (dependent on claim 28), Dittmer further teaches discloses the coolant being in a single liquid phase throughout the close loop cooling system, wherein the coolant is in a liquid phase (cooling mechanism 20 comprises a single phase liquid through liquid conduit 22).

Regarding claim 30 (dependent on claim 26), Cho, Dittmer, and Aramendia do not disclose the one or more additively manufactured heat exchange components comprising aluminum cold plates.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the heat sinks out of a known material such as aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 21-24 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Number 4,865,123 to Kawashima.

Regarding claim 21, Cho discloses a space vehicle (spacecraft 22), comprising:
A payload comprising one or more heat-producing components (paragraph 13 discloses “The coolant loop 26 may be arranged to cool the occupant space [e.g., the cabin] and/or may be used to cool the other component associated with the spacecraft 22”); and
A vehicle platform comprising a closed loop cooling system configured to remove heat generated by the one or more heat-producing components of the payload (coolant loop 26), the closed loop cooling system comprising
A coolant passageway defining a closed loop (see Figure 1), the coolant passageway comprising a platform coolant passageway portion (heat exchanger 28) and a payload coolant passageway portion (heat pipes 52A-52D, 58A-58D),
A coolant located within the coolant passageway (paragraph 12 discloses “The system 20 includes a coolant loop 26 configured to circulate a flow of cooling fluid [referred to herein as ‘coolant’ or ‘fluid’]”),
A first heat exchange component  (heat exchangers 30, 32) disposed along the coolant passageway, the first heat exchange component configured to transfer heat from the heat-producing components to the coolant (paragraph 14 discloses “The adjustable flow regulators 42, 44 are configured to direct a selected amount of fluid to the heat exchangers 30, 32 to provide variable heat rejection”), and
A second heat exchange component disposed along the coolant passageway, the second heat exchange component configured to remove heat from the coolant (paragraph 13 discloses “The coolant loop 26 is configured to direct the coolant to a heat sink, which in this example is provided by a heat pipe heat exchanger 28 at least partially located in the external environment 24”).
Cho does not disclose one or more pumps configured to move the coolant through the coolant passageway, quick disconnect fittings coupling the platform coolant passageway portion to the payload coolant passageway portion.  However, this limitation is taught by Kawashima.  Kawashima discloses a cooling module 11 with pumps 3 and couplings 8 and 13 that comprise quick disconnect fittings, as shown in Figures 2 and 3.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Kawashima in order to better circulate the coolant and to make the payload easy to disconnect for maintenance or replacement.  

Regarding claim 22 (dependent on claim 21), Cho does not disclose the coolant comprising a static pressure of 100 pounds per square inch or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain the static pressure of the coolant at a desired static pressure that would not affect the integrity of the loop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 23 (dependent on claim 21), Cho discloses the payload coolant passageway portion comprising plural segments arranged in parallel (see Figure 1).  

Regarding claim 24 (dependent on claim 23), Cho discloses the space vehicle comprising a satellite.  Paragraph 1 discloses “Spacecraft, such as space shuttles, space stations, and satellites have internal environments (e.g., cabins or heat generating components) that are cooled by a coolant loop”, wherein a first payload heat source is configured to be cooled by a first payload coolant passageway segment, and wherein a second payload heat source is configured to be cooled by a second payload coolant passageway segment (see multiple coolant segments in Figure 1).  

Claim 25 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0363381 by Cho in view of US Patent Number 4,865,123 to Kawashima, in further view of US Patent Application Number 20190168458 by Aramendia.

Regarding claim 25 (dependent on claim 21), Cho does not disclose one or more of the first heat exchange component and the second heat exchange component comprising an additively manufactured structure or other layered structure.  However, this limitation is taught by Aramendia.  Aramendia discloses a 3D printer for making heat sinks.  It would be obvious to a person having ordinary skill in the art to modify Cho using the teachings from Aramendia to use known ways to make heat sinks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642